FILED
                            NOT FOR PUBLICATION                             MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50512

               Plaintiff - Appellee,             D.C. No. 3:11-cr-03687-JLS

  v.
                                                 MEMORANDUM *
JAIME VALENCIA-AMEZOLA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Jaime Valencia-Amezola appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Valencia-Amezola contends that the district court procedurally erred by

failing to explain sufficiently a 12-level enhancement under U.S.S.G.

§ 2L1.2(b)(1)(A). We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The district court

gave a thorough explanation of its sentence, and it was not required to consider a

policy challenge to the Guidelines that Valencia-Amezola did not raise. See United

States v. Carper, 659 F.3d 923, 925 (9th Cir. 2011).

      Valencia-Amezola also contends that his sentence is substantively

unreasonable in light of the staleness of his prior drug conviction, which triggered

the 12-level enhancement. The district court did not abuse its discretion in

imposing Valencia-Amezola’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence at the bottom of Guidelines is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Valencia-Amezola’s seven prior criminal convictions and

multiple prior deportations. See id.; United States v. Orozco-Acosta, 607 F.3d

1156, 1167 (9th Cir. 2010).

      AFFIRMED.




                                           2                                   11-50512